      Case 4:20-cv-01931 Document 1 Filed on 06/02/20 in TXSD Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ROBERT VANDERPLOEG,                                  )
                                                     )
                       Plaintiff,                    )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        Case No.
D TRAN ENTERPRISES, LLC,                             )
                                                     )
                       Defendant.                    )

                                            COMPLAINT

       COMES NOW, ROBERT VANDERPLOEG, by and through the undersigned counsel,

and files this, his Complaint against Defendant, D TRAN ENTERPRISES, LLC, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, ROBERT VANDERPLOEG (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in



                                                 1
      Case 4:20-cv-01931 Document 1 Filed on 06/02/20 in TXSD Page 2 of 11



performing one or more major life activities, including but not limited to: walking and standing.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

       7.      Defendant,     D    TRAN     ENTERPRISES,         LLC    (hereinafter   “D     TRAN

ENTERPRISES, LLC”), is a limited liability company that transacts business in the State of

Texas and within this judicial district.

       8.      Defendant, D TRAN ENTERPRISES, LLC, may be properly served with process

for service via its registered agent, to wit: c/o A-1 Taxbooks, Inc., Registered Agent, 11169

Beechnut Street, Suite B, Houston, TX 77072.

                                   FACTUAL ALLEGATIONS

       9.      On or about May 12, 2020, Plaintiff was a customer at “Southmore Asian” a

business located at 2222 Southmore Avenue, Pasadena, TX              77502, referenced herein as

“Southmore Asian”.       Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1.

Also attached is a photograph documenting Plaintiff’s visit to the Property. See Exhibit 2.

       10.     Defendant, D TRAN ENTERPRISES, LLC, is the owner or co-owner of the real

property and improvements that Southmore Asian is situated upon and that is the subject of this



                                                 2
      Case 4:20-cv-01931 Document 1 Filed on 06/02/20 in TXSD Page 3 of 11



action, referenced herein as the “Property.”

          11.   Plaintiff lives 11 miles from the Property.

          12.   Plaintiff’s access to the business(es) located 2222 Southmore Avenue, Pasadena,

TX    77502, Harris County Property Appraiser’s account numbers 0844540000246 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, D TRAN ENTERPRISES, LLC, is compelled to remove the physical barriers to

access and correct the ADA violations that exist at the Property, including those set forth in this

Complaint.

          13.   Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

          14.   Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          15.   Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to



                                                  3
      Case 4:20-cv-01931 Document 1 Filed on 06/02/20 in TXSD Page 4 of 11



suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                      COUNT I
                          VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;



                                                  4
      Case 4:20-cv-01931 Document 1 Filed on 06/02/20 in TXSD Page 5 of 11



       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       21.     The Property is a public accommodation and service establishment.

       22.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       23.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       24.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       25.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his



                                                 5
      Case 4:20-cv-01931 Document 1 Filed on 06/02/20 in TXSD Page 6 of 11



access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       26.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Defendant, D TRAN ENTERPRISES, LLC, has discriminated against Plaintiff

(and others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       28.     Defendant, D TRAN ENTERPRISES, LLC, will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, D TRAN ENTERPRISES, LLC,

is compelled to remove all physical barriers that exist at the Property, including those

specifically set forth herein, and make the Property accessible to and usable by Plaintiff and

other persons with disabilities.

       29.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing



                                                6
      Case 4:20-cv-01931 Document 1 Filed on 06/02/20 in TXSD Page 7 of 11



of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     For all of the units of the Property, due to the presence of an accessible ramp or

               vertical rise exceeding ½ inch at each entrance, the maneuvering clearance of the

               accessible entrances are not level in violation of Section 404.2.4.4 of the 2010

               ADAAG standards. This violation would make it difficult for Plaintiff to access

               the units of the Property.

       (ii)    At multiple units of the Property, there is an excessive vertical rise at the base of

               the accessible ramp directly in front of the accessible entrances to the units in

               violation of Sections 303.2 and 405.4 of the 2010 ADAAG standards. This

               violation would make it dangerous and difficult for Plaintiff to access public

               features of the Property.

       (iii)   The accessible entrance to the DolEx Dollar Express has a vertical rise exceeding

               ¾ inch at the threshold at the door in violation of section 404.2.5 of the 2010

               ADAAG Standards. This violation would make it difficult for Plaintiff to access

               the interior of this Unit.

       (iv)    Despite having a parking lot that is open to the public with more than four spaces,

               the Property has no accessible parking spaces complying with Section 502.1 of

               the 2010 ADAAG standards in violation of Section 208.2 of the 2010 ADAAG

               standards. This violation would make it difficult for Plaintiff to locate an

               accessible parking space and limited the travel options to visit the Property.



                                                 7
      Case 4:20-cv-01931 Document 1 Filed on 06/02/20 in TXSD Page 8 of 11



       (v)      With forty-five total parking spaces, the Property is required to have two

                accessible parking spaces in compliance with section 208.2 of the 2010 ADAAG

                Standards, however, there are no marked accessible parking spaces at the

                Property.

       (vi)     There are changes in level at Property exceeding ½ (one-half) inch that are not

                properly accessible ramped in violation of Section 303.4 of the 2010 ADAAG

                standards. Specifically, there is an approximately 3 (three) inch vertical rise at the

                sidewalk leading from the parking lot, thus rendering the interior of the Property

                inaccessible from the parking lot. This violation would make it dangerous and

                difficult for Plaintiff to access the units of the Property.

       (vii)    The Property lacks an accessible route from the parking lot to the accessible

                entrances of the Property in violation of section 206.2.1 of the 2010 ADAAG

                Standards. This violation would make it difficult and dangerous for Plaintiff to

                access the Units as a customer.

       (viii)   The Property lacks an accessible route from the sidewalk to the accessible

                entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

                violation would make it difficult for Plaintiff to access the units of the Property.

       (ix)     Defendant fails to adhere to a policy, practice and procedure to ensure that all

                facilities are readily accessible to and usable by disabled individuals.

       30.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       31.      Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.



                                                   8
      Case 4:20-cv-01931 Document 1 Filed on 06/02/20 in TXSD Page 9 of 11



       32.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       33.     All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       34.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       35.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, D TRAN

ENTERPRISES, LLC, has the financial resources to make the necessary modifications.

According to the Property Appraiser, the Appraised value of the Property is $963,426.00.

       36.     Upon information and good faith belief, the Property has been altered since 2010.

       37.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       38.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

D TRAN ENTERPRISES, LLC, is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Property, including those alleged herein.

       39.     Plaintiff’s requested relief serves the public interest.

       40.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, D TRAN ENTERPRISES, LLC.



                                                  9
     Case 4:20-cv-01931 Document 1 Filed on 06/02/20 in TXSD Page 10 of 11



         41.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, D TRAN ENTERPRISES, LLC, pursuant to 42 U.S.C. §§ 12188 and

12205.

         42.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, D TRAN

ENTERPRISES, LLC, to modify the Property to the extent required by the ADA.

         WHEREFORE, Plaintiff prays as follows:

         (a)   That the Court find Defendant, D TRAN ENTERPRISES, LLC, in violation of

               the ADA and ADAAG;

         (b)   That the Court issue a permanent injunction enjoining Defendant, D TRAN

               ENTERPRISES, LLC, from continuing their discriminatory practices;

         (c)   That the Court issue an Order requiring Defendant, D TRAN ENTERPRISES,

               LLC, to (i) remove the physical barriers to access and (ii) alter the Property to

               make it readily accessible to and useable by individuals with disabilities to the

               extent required by the ADA;

         (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

               and costs; and




                                                10
Case 4:20-cv-01931 Document 1 Filed on 06/02/20 in TXSD Page 11 of 11



 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: June 2, 2020.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        11
